The judgment of the court was pronounced by
Slidell, J.
In this case the district judge has given at length the reasons for his decree, and we fully concur in the conclusion to which he arrived. We are clearly of opinion, that the heirs ought not to be held to the settlement made in ignorance of the time state of facts. And we deem it our duty to remark, in addition to the fact that Mr. Simon was not professionally employed, (as was represented by the curator to the heirs,) that a portion of the charges illegally made by the curator in his own favor, under the name of Simon and Maskell, appears to us exhorbitant.
' Judgment affirmed, with costs.